THE COURT.
April 25, 1941, the transcript on appeal was filed in this court. Thereafter, the time for filing of briefs having elapsed, an order to show cause why the appeal should not be dismissed for want of prosecution was issued, returnable September 24, 1941. On the latter date there was no appearance for appellants, either by brief or otherwise.
Therefore, pursuant to the provisions of rule V, sec. 3, Rules for the Supreme Court and District Courts of Appeal, the appeal hereby is dismissed.